DocuSign Envelope ID: D438987E-648F-4A88-A43F-7E1130BBD342
                     Case 1:21-mc-00501-PGG Document 1-2 Filed 06/29/21 Page 1 of 9




                                    IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                                    )
                 In re: Application Pursuant to 28 U.S.C.§ 1782     )
                 of                                                 )
                 FARHAD AZIMA                                       )
                 5921)Ward Parkway                                  )
                 5921 Ward
                 Kansas  City,Parkway
                                Missouri 64113                      )   No. 21 mc-
                              )                                     )
                 Kansas City, Missouri   64113
                                 Petitioner,                        )
                 THE REPUBLIC OF MR. AZIMA                          )
                         v.                                         )
                                                                    )
                 AMIR HANDJANI                                      )
                 290 West Street, Apartment 6A                      )
                 New York, NY, 10013                                )
                                                                    )
                                Respondent.                         )
                                                                    )

                                         DECLARATION OF DOMINIC HOLDEN

                   I, DOMINIC HOLDEN, do hereby declare under penalty of perjury pursuant to 28
            U.S.C.§1746 the following.

            Introduction

            1.       I am admitted to practice law, as a solicitor, before the Courts of England and Wales
                     and I am a partner of the London-based law firm located in the United Kingdom
                     (“UK”), Burlingtons Legal LLP (“Burlingtons”). Burlingtons acts for Mr. Farhad
                     Azima, the Defendant and Counterclaimant in civil proceedings pending in the High
                     Court of Justice of England and Wales, Business and Property List captioned: RAKIA
                     -v- Mr Farhad Azima (Claim no.: HC-2016-002798) (“the UK Proceedings”).

            2.       I respectfully submit this Declaration in support of Mr. Azima’s application for an order
                     under 28 U.S.C. § 1782 directing that Amir Handjani produce discovery for use in the
                     UK Proceedings, including documents and a deposition.

            3.       Nothing in this statement is intended, and I am not authorized, to waive any legal
                     privilege on behalf of Mr. Azima. I am authorized by Mr. Azima to make this
                     Declaration on his behalf.




                                                             1
DocuSign Envelope ID: D438987E-648F-4A88-A43F-7E1130BBD342
                    Case 1:21-mc-00501-PGG Document 1-2 Filed 06/29/21 Page 2 of 9




            4.       As detailed below, the UK Proceedings include a counterclaim alleging hacking
                     brought against RAKIA by Mr. Azima. On 11 June 2021, Mr. Azima applied to join
                     four other Defendants to his counterclaim, namely: Mr Jamie Buchanan, Mr. Stuart
                     Page, Dechert LLP, and Mr. Neil Gerrard (“the Additional UK Defendants”). The
                     hearing to consider Mr. Azima’s application to join the Additional UK Defendants to
                     the UK Proceedings is pending. However, pending the hearing, Mr. Azima issued a
                     claim against the Additional UK Defendants (Claim No. BL-2021-000666) (“the
                     Claim against the Additional UK Defendants”).

            5.       Reference to the “UK Proceedings” in this application should be treated as including
                     the UK Proceedings and the Claim Against the Additional UK Defendants (until such
                     time as this claim has been withdrawn or determined) given that the information and
                     material sought from Mr. Handjani will be relevant to both sets of proceedings in the
                     UK.

            The UK Proceedings

            6.       In the UK Proceedings, Defendant to the Counterclaim (‘RAKIA’) is the state
                     investment entity of the Emirate of Ras Al Khaimah (‘RAK’). Mr. Azima is a U.S.
                     citizen and a businessman with whom RAKIA had engaged in several commercial
                     ventures.

            7.       On 30 September 2016, RAKIA sued Mr. Azima regarding two of those ventures.
                     RAKIA’s claim relied on a substantial quantity of Mr. Azima’s hacked and stolen
                     private and personal data. RAKIA admitted that the materials were stolen but claimed
                     to have obtained them innocently from sources on the internet. In addition to resisting
                     the merits, Mr. Azima alleged that RAKIA was responsible for the hacking and for the
                     publication of the hacked material on the internet (such that RAKIA’s claim to have
                     discovered the materials on the internet was a sham).          Mr. Azima brought a
                     counterclaim against RAKIA for the hacking and related wrongs, seeking injunctive
                     relief and damages. He also raised a defence of set-off to the sums claimed by RAKIA.

            8.       The trial of RAKIA’s claims took place in January and February 2020 (the ‘First
                     Trial’) before Mr. Andrew Lenon QC, sitting as a Deputy Judge of the High Court (the
                     ‘Deputy Judge’). Judgment was given on 22 May 2020 (‘HC Judgment’).

            9.       The Deputy Judge found that RAKIA’s account of having discovered the hacked
                     materials on the internet was not true but found overall that RAKIA’s responsibility for

                                                             2
DocuSign Envelope ID: D438987E-648F-4A88-A43F-7E1130BBD342
                    Case 1:21-mc-00501-PGG Document 1-2 Filed 06/29/21 Page 3 of 9




                     the hacking had not been proven.            The Deputy Judge therefore dismissed the
                     counterclaim on the basis that RAKIA’s responsibility for the hacking had not been
                     proven.

            10.      Mr. Azima was granted leave to appeal the Deputy Judge’s findings on the hacking
                     among other findings. In support of his appeal, Mr. Azima also sought to rely on new
                     evidence indicating RAKIA’s responsibility for the hacking. Following a hearing from
                     2-4 March 2021, the Court of Appeal gave judgment on 12 March 2021 (the ‘CA
                     Judgment’). The Court of Appeal, among other things, overturned the dismissal of the
                     hacking counterclaim and remitted the counterclaim for a further trial before a new
                     Judge and admitted the new evidence relating to the hacking.

            11.      The Court of Appeal also noted that the findings of the Deputy Judge on the hacking
                     issue will not be binding in the new trial.

            12.      Following the CA Judgment Mr. Azima applied to the English High Court to amend
                     his Counterclaim by adding additional parties as defendants, namely, Mr. Neil Gerrard,
                     Dechert LLP, Mr. James Buchanan, and Mr. Stuart Page. Mr. Azima’s draft, amended
                     Counterclaim is at (Exhibit A) (“the Draft Counterclaim”).

            Mr Amir Handjani

            13.      Mr. Amir Handjani is a U.S. Citizen and a lawyer in two U.S. jurisdictions. He was
                     and may still be a close advisor to Sheikh Saud bin Saqr Al Qasimi (the Ruler of Ras
                     Al Khaimah) (“the Ruler”), who is implicated in the hacking. Mr. Handjani is a
                     member of the board of RAK Petroleum and a senior adviser to Karv Communications,
                     a firm engaged by RAKIA in connection with RAKIA’s investigation of Mr. Azima
                     and others. As explained below, Mr. Handjani was involved with other agents acting
                     for RAKIA in relation to this dispute and has made a witness statement in the UK
                     Proceedings on RAKIA’s behalf (Exhibit B) in which he has confirmed (§13-22) that
                     he became involved in RAKIA’s dispute with Mr. Azima in March 2015.

            Summary of the factual case against RAKIA and the Additional Defendants

            14.      The draft hacking Counterclaim sets out the case against RAKIA and the Additional
                     Defendants. Rather than repeating the contents of that pleading in detail in this
                     Declaration, I respectfully refer the Court to the draft hacking Counterclaim and set out
                     below a summary of the key elements of the case and indicate the main sources of
                     evidence supporting it. For reasons of economy, I do not address every part of the case.

                                                             3
DocuSign Envelope ID: D438987E-648F-4A88-A43F-7E1130BBD342
                    Case 1:21-mc-00501-PGG Document 1-2 Filed 06/29/21 Page 4 of 9




                     A summary of the case against RAKIA and each of the Additional Defendants is set
                     out at § 100-110 of the draft Counterclaim (which draw on the more detailed particulars
                     given earlier in the document).

            15.      There is no dispute that Mr. Azima was the victim of hacking, or that RAKIA has had
                     possession of the hacked materials:

                     a.      In August and September 2016, links to around 30 GB of Mr. Azima’s
                             personal and private data spanning more than 10 years, including a substantial
                             number of privileged communications, appeared online. The links to
                             anonymous peer-to-peer platforms known as BitTorrents appeared on websites
                             that disparaged Mr. Azima. At the First Trial, it was common ground that this
                             material had been obtained without Mr. Azima’s authority by hacking his
                             electronic devices and/or email accounts.
                     b.      On 23 September 2016, RAKIA sent a pre-action letter to Mr. Azima, making
                             allegations based on documents included within the hacked materials. A claim
                             was issued shortly afterwards, on 30 September 2016, relying very heavily on
                             the hacked material.
                     c.      No other party has sought to rely on the hacked material in any proceedings in
                             any jurisdiction.

            16.      Before and after the time that the materials appeared on the internet and RAKIA
                     brought its claim, RAKIA had been in a dispute with its former CEO, Dr. Khater
                     Massaad (“Dr. Massaad”). In 2015 and 2016, Mr. Azima assisted the parties (RAKIA
                     and Dr. Massaad) in seeking to broker a settlement between RAKIA and Dr. Massaad.

            Mr. Page and the “Project Update” Identifying Mr. Azima as an Enemy

            17.      In around March 2015, RAKIA believed that Mr. Azima was working with Dr.
                     Massaad, and was managing a “team” in the U.S. working to draw attention to
                     allegations of human rights abuses in RAK. The evidence for this is set out in a
                     document created by RAK’s advisors and called “RAK Project Update Report” (the
                     ‘Project Update’). The Project Update makes clear that RAKIA viewed Mr. Azima
                     as an enemy of RAK and proposed that action be taken against Mr. Azima and his team,
                     including steps to “gather intelligence on their progress in order to monitor their
                     activities and attempt to contain or ruin their plans” (Exhibit C).



                                                             4
DocuSign Envelope ID: D438987E-648F-4A88-A43F-7E1130BBD342
                    Case 1:21-mc-00501-PGG Document 1-2 Filed 06/29/21 Page 5 of 9




            18.      Evidence presented at the First Trial established that the Project Update was authored
                     by RAKIA’s agent Mr. Stuart Page (“Mr. Page”) and provided to RAKIA and its other
                     agents by Mr. Page.         RAKIA admits that it had engaged Mr. Page to provide
                     investigative services in relation to its dispute with Dr. Massaad, and that Mr. Gerrard
                     (RAKIA’s English lawyer at the time) and Mr. Buchanan (RAKIA’s authorised
                     representative at the time) provided instructions to him.

            The Ruler’s Instructions to Mr. Handjani and Others to Go After Mr. Azima

            19.      Shortly after the Project Update was distributed, the Ruler instructed Mr. Handjani, Mr
                     Buchanan, and Mr. Nasser Bustami to “target” and “go after” Mr. Azima, as recorded
                     in emails between Mr. Buchanan and others (Exhibit D). Mr. Handjani received and
                     responded to these emails.

            Spear-phishing emails

            20.      Between March 2015 through August 2016, more than 1501 malicious ‘spear-phishing’
                     emails were received by Mr. Azima and others associated with him. Common features
                     of these emails point to a single ‘spear-phishing’ campaign targeting Mr. Azima and
                     associated persons.

            The ‘View from the Window’ Document Authored by a Company Affiliated with Mr.
            Handjani

            21.      In late December 2015, Karv Communications provided a document entitled the ‘View
                     from the Window’ to RAKIA and its agents accusing Mr. Azima of taking actions
                     against RAK. The report stated that “through a series of investigations” it had been
                     “exposed as fact” that, “FA [Mr. Azima], a U.S. citizen, appears to have orchestrated,
                     if not (fully) participated in numerous fraudulent activities” (Exhibit E).               Karv
                     Communications, the company at which Mr. Handjani serves as a senior advisor,
                     provided this document to RAKIA and its agents.

            22.      Karv Communications is a PR firm based in New York City and is one of RAKIA
                     agents. Mr. Handjani is closely associated with the company and featured on its




            1
              It is likely that significantly more such emails were received than those that have been identified. A
            substantial number of emails are likely to have been caught by spam or virus filters and/or deleted by
            the time the emails were identified (which for the vast majority was in mid-2020).

                                                               5
DocuSign Envelope ID: D438987E-648F-4A88-A43F-7E1130BBD342
                    Case 1:21-mc-00501-PGG Document 1-2 Filed 06/29/21 Page 6 of 9




                     website. In 2019, Mr. Handjani filed a Foreign Agent Registration Act form listing
                     Karv Communications for his business (Exhibit F).

            The July 2016 meeting

            23.      Evidence at the First Trial established that in July 2016, Mr. Gerrard pressured Mr.
                     Azima to assist RAKIA in its dispute with Dr. Massaad. Mr. Gerrard told Mr. Azima
                     that if he did not do so, and if Dr. Massaad did not agree to a settlement of his dispute,
                     Mr. Azima would be “collateral damage” in the ensuing conflict that would then occur
                     between RAKIA and Dr. Massaad. At the time of this threat, Mr. Azima was unaware
                     that he had already been hacked.

            The Torrent sites

            24.      The dispute was not settled. As set out above, within weeks of this meeting, blog sites
                     were created that disparaged Mr. Azima and contained links to over 30GB of Mr.
                     Azima’s confidential and/or private data on torrent sites (the ‘Torrents’). Though Mr.
                     Azima was never able to access the data, RAKIA was, and has disclosed to Mr Azima
                     a copy of the data that it claimed was on the Torrents. The stolen data included:
                     a.      Emails taken from 10 email accounts belonging to Mr. Azima and Mr. Adams
                             (the Chief Financial Officer of Heavylift, one of Mr. Azima’s companies);
                     b.      Mr. Azima’s appointments, call history, photos, recordings, SMS messages,
                             Viber messages, videos, voicemails, WhatsApps, contacts and notes; around:
                             (i) 161,702 emails; (ii) 13,736 photographs or other images; and (iii) 840 voice
                             recordings; material of a personal nature about Mr. Azima and his family.

            25.      In 2018 and 2019, additional links to Mr. Azima’s stolen data were added to the blog
                     sites disparaging Mr. Azima.

            The emails ‘breaking the news’ that the hacked data was online

            26.      On 15 and 16 August 2016, Mr. Buchanan and Mr. Gerrard each sent emails purporting
                     to “break the news” of the discovery of the websites containing Mr. Azima’s stolen data
                     (Exhibit G). Mr. Handjani and Mr. Frank received the email of 16 August 2016. As
                     set out in the draft pleading at §§ 67-70, the expressions of surprise in those emails (and
                     the suggestion that RAKIA had learned of them only on around 14 August 2016) cannot
                     be reconciled with other evidence, including emails from RAKIA’s side showing that
                     the websites were being downloaded by RAKIA’s IT consultants (which, on RAKIA’s


                                                             6
DocuSign Envelope ID: D438987E-648F-4A88-A43F-7E1130BBD342
                    Case 1:21-mc-00501-PGG Document 1-2 Filed 06/29/21 Page 7 of 9




                     case, was done on Mr. Gerrard’s and Mr. Buchanan’s instructions) several days prior
                     to that point. Mr. Azima’s case is that it is to be inferred that the emails were
                     intentionally written to confect a documentary trail purporting to evidence the ‘innocent
                     discovery’ of the Torrents.

            CyberRoot and Mr. Nicholas Del Rosso and Gravitas

            27.      In February 2021, bank statements of an Indian cyber security firm, CyberRoot Risk
                     Advisory Private Limited (‘CyberRoot’) were publicly filed in U.S. legal proceedings.
                     An ex-employee of CyberRoot (supported by other evidence) has confirmed that
                     CyberRoot is a ‘hack for hire’ firm, that CyberRoot uses the infrastructure of another
                     Indian hack for hire firm, BellTroX Info Tech Services, and that other hacking firms
                     had been approached to target Mr Azima as early as October 2014.

            28.      The bank statements show that over $1 million had been paid to CyberRoot between
                     2015 and 2017 by a company located in North Carolina known as Vital Management
                     Services, Inc. which is controlled by Nicholas Del Rosso. RAKIA and Mr. Del Rosso
                     now admit that these payments were made.2

            29.      Mr. Del Rosso testified at the First Trial that he arranged for the hacked material to be
                     downloaded from the Torrents in August and September 2016 by Northern Technology
                     Inc., on RAKIA’s behalf. RAKIA has admitted that Mr. Del Rosso is their agent, and
                     Mr. Gerrard and Mr. Del Rosso have admitted that Mr. Del Rosso received instructions
                     from Mr. Gerrard. Mr. Del Rosso made no mention in either his written or oral evidence
                     at the First Trial of his involvement with CyberRoot on RAKIA’s behalf.

            30.      Mr. Azima also understands (from correspondence in other proceedings) that the bank
                     statements show that substantial payments were made to CyberRoot by Gravitas
                     International LLC (‘Gravitas’), an enterprise owned and controlled by Mr. Buchanan
                     and located in the UAE. Mr. Buchanan made no mention in either his written or oral
                     evidence at the First Trial of his involvement with CyberRoot.




            2
             Mr. Azima has separately sued Mr Del Rosso and Vital in North Carolina. See Azima v. Del Rosso et al, No.
            1:20-cv-00954-WO-JLW, (M.D.N.C. Oct. 15, 2020).

                                                                 7
DocuSign Envelope ID: D438987E-648F-4A88-A43F-7E1130BBD342
                    Case 1:21-mc-00501-PGG Document 1-2 Filed 06/29/21 Page 8 of 9



            Discovery Sought

            31.      Prior to the First Trial, both Mr Azima and RAKIA undertook an extensive
                     disclosure/discovery exercise. However, documents within the possession and/or
                     control of Mr. Handjani were not included in the search undertaken by RAKIA.

            32.      Karv Communications, to which Mr. Handjani is a senior adviser, was included in the
                     search.

            33.      It is clear from the “Breaking the News” communications (referred to at ¶ 25 above),
                     and the emails in respect of The Ruler’s Instructions to “target” and “go after” Mr.
                     Azima (referred to at ¶ 19 above), that Mr. Handjani used his personal Gmail account,
                     and likely other personal devices and accounts to communicate with representatives of
                     RAKIA, Mr. Page, Mr. Buchanan, Mr. Gerrard/Dechert, Mr. Bustami, Mr. Halabi, and
                     the Ruler in respect of issues relevant to the UK Proceedings.

            34.      Further, given his close connection with Karv Communications and the Ruler, Mr.
                     Handjani will likely have emails and/or other documents relating to the creation of the
                     “View From the Window” document (referred to at ¶ 21 above).

            35.      Accordingly, on information and belief, Mr. Handjani has information, documents, and
                     material which would provide evidence which is directly relevant to the issues in the
                     UK Proceedings, and which have not yet been disclosed in the UK Proceedings to date,
                     which relate to the period from September 2014 to date.

            36.      Moreover, given Mr. Handjani’s close involvement with the events described in the
                     Amended Counterclaim, from the start of the decision to “target” Mr. Azima through
                     the emails purporting to “break the news” of the discovery of Mr. Azima’s stolen data,
                     a deposition of Mr. Handjani is necessary to obtain evidence relevant to the allegations.




                                                             8
DocuSign Envelope ID: D438987E-648F-4A88-A43F-7E1130BBD342
                    Case 1:21-mc-00501-PGG Document 1-2 Filed 06/29/21 Page 9 of 9




            37.      For these reasons, it is respectfully requested that this Court grant the Application in its
                     entirety.

            38.      Pursuant to 27 U.S.C. § 1746, I declare under penalty of perjury the foregoing is true
                     and correct.




                     Dated: 29 June 2021

                                                             _________________________________
                                                                         Dominic Holden




                                                              9
